Broyles, C. J.
1. Under the allegations of the indictment and the evidence adduced upon the trial it was not error for the court to instruct the jury on the law of assault and battery.
2. In the absence of an appropriate written request, the court did not err in failing to charge the jury “that the defendant had made no statement in the case, but that in arriving at the truth in the case, they should not take that fact into consideration, and that they should not weigh the fact that he did not make a statement either for or against him, and that it should not have any prejudicial effect against him for not denying the crime that he was charged with.”
3. While the evidence amply authorized a verdict of assault with intent to murder, it also authorized a verdict for the lesser offense of assault and battery, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and, Bloodworth, JJ., concur.